Title: To Alexander Hamilton from Tench Coxe, 21 July 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, July 21, 1794. “I beg the favor of being informed what measures have been taken for the supply of the Recruits & troops at places other than those which are comprehended in the general Contract for the main Army and the western posts. An enquiry from the War Office has been produced by the sailing of the detachment for Charleston. Three months supply will go from hence and I have written to Mr. Stevens to asscertain whether orders have been given, and if not, to attend to the business untill he shall hear again. It would be very useful to have a statement (detailing times, places, quantities &ca) of rations, Clothing, quarter masters & hospital stores, for the past, and for the current year.… The Secretary at war urging the completion of the deliveries of the Clothing contemplated by your Contract with Messrs. Giberts, I have, in your absence, pressed them upon the subject.”
